Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-30 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Turner et al. (2020/0001320). Turner et al. disclose, in figs. 1-5, 
Re-claim 16, a method for operating a dispensing system comprising a dispensing apparatus 12 and a cartridge device 50, the dispensing apparatus comprising at least one receiving chamber 46 for receiving the cartridge device, at least one dispensing device 54, a control device 28, a drive device 52 and a power supply 40,
said method comprising:
inserting the cartridge device into the at least one receiving chamber;
emitting at least one first signal from a signal generator 94 of the cartridge device,

receiving the at least one signal of the cartridge device by at least one sensor 24 of the dispensing apparatus:
transmitting a second signal from the sensor to the control device (see [0056]-[0057]);
transferring the drive device from a first operating mode into a second operating mode if the second signal corresponds to a value stored in the control device or if an algorithm stored in the control device verifies the second signal [0061]-[0063]:
or transferring the drive device into a third operating mode .
Re-claim 17, wherein the first operating mode of the drive device is a deactivation or off mode in which no current is fed from the power supply to the drive device.
Re-claim 18, wherein the third operating mode of the drive device corresponds to the first operating mode of the drive device.
Re-claim 19, wherein the drive device remains in the first operating mode by means of interrupting the energy path between the power supply and the drive device.
Re-claim 20, wherein, in the third operating mode of the drive device, the dispensing device is subjected to a feed motion in a first direction at a first speed which is slower than a speed of the feed motion of the dispensing device in the first direction in the second operating mode of the drive device [0108].
Re-claim 21-23,  the method according to claim 16, comprising: emitting at least one third signal from the signal generator of the cartridge device, which third signal sets the drive device into the first operating mode if the third signal is greater than a threshold value stored in the control device [0108], [0112] ;
emitting a warning signal by a warning signal generator in the third operating mode of the drive device;

emitting a warming signal by a warning signal generator if the third signal exceeds a threshold value stored in the control device [0047], [0118].
Re-claim 24, a dispensing system for carrying out a method according to claim 16 comprising 
a dispensing apparatus, and a cartridge device,
wherein the dispensing apparatus comprises
at least one receiving chamber for receiving the cartridge device, at least one dispensing device,
a control device,
a drive device, and
a power supply.
Re-claim 25, wherein a wireless transmission device is provided which comprises a signal generator associated with the cartridge device and ai least one sensor 24 associated with the dispensing device (see fig. 1).
Re-claim 26, wherein the wireless transmission device is an optical transmission device or a radio transmission device and is in particular designed as an RFID transmission device, as a Bluetooth transmission device, as an NFC transmission device, as a WiFi transmission device, as a QR transmission device, as a DMC transmission device, as a WLAN transmission device, as a ZigBee transmission device, as a Wibree transmission device, as a WIMAX transmission device, as an IrDA transmission device or as a transmission device which operates in accordance with optical directional radio (see [0059].
Re-claim 27,  wherein the at least one sensor is conected to the control device by a further transmission device, the further transmission device being wired or wireless.
Re-claim 28, wherein the further transmission device is designed as an RFID transmission device, as a Bluetooth transmission device, as an NFC transmission device, as a WiFi transmission device, as a QR transmission device, as a DMC transmission device, as a WLAN transmission device, as a ZigBee transmission device, as a Wibree transmission device, as a WiMA™ transmission device, as an IrDA transmission device or as a transmission device which operates in accordance with optical directional radio.
Re-claim 29, wherein an output device is provided on a housing of the dispensing apparatus.
Re-claim 30, wherein the dispensing apparatus has at least one readable storage device which is designed to at least temporarily store the first signal, the second signal and/or the third signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        October 20, 2022